Title: From John Adams to John Quincy Adams, 24 December 1818
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Decr 24. 1818

Your favour of the 14th. found me deeply immersed in researches, not astromical or mineralogical or metaphisical; but after old Papers, Trunks Boxes Desks Drawers locked up for thirty Years have been broken open because the Keys are lost. Nothing Stands in my Way. Every Scrap Shall be found and preserved for Your Affliction for your good. I am now employed very anxiously and laboriously, merely to Save you trouble. After all I Shall leave You an inheritance Sufficiently tormenting, for example. The huge Pile of family Letters, will make you Alternatly laugh and cry, fret and fume; Stamp and Scold as they do me. But enough of this for the present.
The recommencement of your Lady’s Journal is a reviving cordial to me.
The resource you Offer me is very kind and deserves my thanks. The Scrap of Land is in the hands of Sharping Shavers with whom I could never deal, and will not be their dupe. All are well, and among the rest as well as Usual your Affectionate Father
John Adams